Citation Nr: 0112334	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has presented to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active duty from August 1947 to July 1950 and 
from December 1950 to June 1968.  The veteran died in 
September 1977 and the appellant is the widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that determined that new and material evidence 
adequate to reopen the claim for entitlement to Death 
Indemnity Compensation had not been submitted.  Before the 
Board addresses the issue of whether new and material 
evidence has been submitted or secured sufficient to reopen 
the claim for service connection for the cause of the 
veteran's death, additional development is needed. 

There appear to be outstanding VA medical records.  Evidence 
in the claims file shows that the veteran was hospitalized in 
June and July 1975 at Bay Pines VA Medical Center (MC) in 
Florida.  In response to an April 1996 request by the RO for 
records, Bay Pines replied that it had no records on the 
veteran.  Although the RO indicated that if the records were 
retired they should be requested and the RO be notified of 
this action, it does not appear that this was done.  The 
appellant has also pointed out that there should be medical 
records pertaining to the veteran at the Houston VAMC, where 
the veteran was hospitalized from August 1977 to his death in 
September 1977; however, there are no records in the claims 
file of his terminal hospitalization.  In addition, the death 
certificate shows that an autopsy was performed and the 
autopsy report is not in the claims file.  Although in April 
1996 the RO wrote to the appellant that records were being 
requested from the Houston VAMC, there is no indication in 
the claims file that a request was made to or a reply 
received from the Houston VAMC.  

In addition, in January 1978, the appellant pointed out that 
the veteran had sought treatment from a private doctor, Dr. 
Howard C. Williams, in July and August 1975 and provided a 
signed authorization form for release of information.  It 
does not appear that a request for information was made by 
the RO and these records should be requested.  

Service connection for the cause of the veteran's death was 
initially denied by a rating decision in January 1978.  The 
appellant did not appeal that decision.  In July 1996, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim and notified the appellant by a 
letter of July 25, 1996.  The appellant filed a notice of 
disagreement and a statement of the case was issued in April 
1997.  In October 1998, the appellant submitted a copy of a 
VA Form 9 dated August 18, 1997, in regard to her claim for 
DIC benefits.  She also submitted a statement in which she 
stated that she had "submitted VA Form 9, dated 18 August 
1997 for processing" and had not received acknowledgment 
from the RO.  Thus, she submitted a photocopy of the VA Form 
9, bearing the date 18 August 1997.  The copy of the VA Form 
9, which includes a request for a personal hearing.  In 
January 1999 the RO replied that the Form 9 received in 
October 1998 was not timely filed.  

In a June 22, 1999 statement to the RO, the appellant agreed 
that her VA Form 9 had not been received by the RO on or 
before July 25, 1997 (a year from the date she was notified 
of the rating decision denying her claim) but she explained 
that she had submitted a VA Form 4138, dated 16 June 1997, 
requesting an additional 120 days extension and provided a 
photocopy of that VA Form 21-4138.  It is not clear if the 
appellant intended her June 22, 1999 statement to be a notice 
of disagreement with the RO's decision that her substantive 
appeal was not timely filed.  This should be clarified and, 
if so, the RO should issue a statement of the case on the 
issue of timeliness and advise the appellant on the filing of 
a substantive appeal on this issue.  The appellant also makes 
reference to CUE [clear and unmistakable error]. The RO 
should clarify if she is claiming CUE and with which decision 
the claim is being made.   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the appellant to 
clarify whether her June 1999 letter was 
intended to be a notice of disagreement 
with the RO's January 1999 decision that 
her substantive appeal was not timely 
filed.  If so, the RO should then issue a 
statement of the case on the issue of 
timeliness of her substantive appeal to 
the July 1996 rating decision and advise 
the appellant on the filing of a 
substantive appeal on this issue.  

3.  The RO should request medical records 
from Houston VAMC from 1968 until the 
veteran's death in 1977, specifically to 
include the terminal hospitalization 
records from August to September 1977 and 
the autopsy report.  If the Houston VAMC 
indicates that the records can not be 
located, the RO should ascertain where 
records for a veteran who died in 1977 at 
the Houston VAMC would be maintained and 
then request the records from their 
current location.  The RO should also 
again request medical records from Bay 
Pines VAMC where the appellant states the 
veteran had been hospitalized for part of 
June and July 1975.  If the records can 
not be located, the RO should ascertain 
where records of hospitalization in the 
mid-1970s would be maintained and, 
depending upon the response, if another 
facility is named, the RO should request 
the records.  It is noted that the Orange 
Hospital records in the claims file note 
that the veteran purportedly had been 
treated in the "Veterans Hospital" many 
times in the past, giving additional 
support to the fact that there should be 
VA records somewhere.  The RO must 
endeavor to obtain those records and 
advise the appellant of the results of its 
efforts.   

4.  The address provided by the appellant 
in 1978 for the veteran's private doctor, 
Dr. Howard C. Williams, was Park Ave, 
Orange, Texas 77630.  Already of record 
are Orange Memorial Hospital records 
showing that when the veteran was 
hospitalized in July 1977 Dr. Williams was 
his attending physician.  The RO should 
advise the appellant that if Dr. Williams 
treated the veteran in addition to while 
he was hospitalized at Orange Hospital in 
July 1977, she should provide a recent 
address for Dr. Williams if she has one 
and an authorization for the release of 
his records.  The appellant should also be 
asked to submit a copy of any medical 
records she has pertaining to the veteran.   





5.  The RO should ask the appellant 
whether she is claiming clear and 
unmistakable error in a final rating 
decision and, if so, to identify the 
rating decision and the error of fact or 
law is that she's alleging.  

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

